United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3367
                         ___________________________

                           375 Slane Chapel Road, LLC

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                           Stone County, Missouri, et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                              Submitted: June 15, 2022
                             Filed: November 22, 2022
                                   ____________

Before LOKEN and KELLY, Circuit Judges, and MENENDEZ, District Judge.*
                            ____________

LOKEN, Circuit Judge.

      Joseph and Yvonne Cordell own 375 Slane Chapel Road, LLC (“375”), a
limited liability company that owns and operates a substantial vacation home adjacent
to Table Rock Lake in Stone County, Missouri. When the Cordells’ personal use of


      *
       The Honorable Katherine M. Menendez, United States District Judge for the
District of Minnesota, sitting by designation.
the home declined, 375 applied in October 2020 for a conditional use permit (“CUP”)
to rent out the property to short-term renters on platforms such as Airbnb. A CUP is
required by Art. 4, § 25 of the Stone County Zoning Regulations (the “Short-Term
Rental Regulation”). After a November 17 hearing at which 375 presented testimony
and exhibits in favor of the application and Marlin Constance, a nearby property
owner, spoke in opposition, the Stone County Planning & Zoning Commission
approved the application by a 7-6 vote. Constance appealed the Commission’s
decision to the Stone County Board of Adjustment. See Stone Cty. Zoning Reg., Art.
27, §§ 1(F), 3. After a hearing on April 13, 2021 at which those supporting and
opposing 375’s application appeared, the Board of Adjustment voted 3-0 to reverse
the Planning & Zoning Commission’s decision and deny 375 a CUP.

       On May 12, 375 filed separate actions in state and federal court to overturn the
Board of Adjustment’s decision. In the Western District of Missouri, 375 filed this
federal action, alleging that the Short-Term Rental Regulation is unconstitutionally
vague on its face and as applied to 375 because, by using the word “may,” the
regulation gives the Board of Adjustment unbridled discretion. One hour later, 375
filed a certiorari action in the Circuit Court of Stone County against the Board of
Adjustment under Mo. Rev. Stat. § 64.870, alleging that the Board’s decision was not
supported by competent and substantial evidence, and that the Board unlawfully
applied the Short-Term Rental Regulation in a disparate and discriminatory manner
in violation of the Equal Protection Clauses of the United States and Missouri
Constitutions. U.S. Const. amend. XIV, § 1; Mo. Const. art. 1, § 2.

       Defendants promptly moved to dismiss this lawsuit, arguing, as relevant here,
that 375’s federal claims are “barred by the Younger abstention doctrine.” Invoking
Younger v. Harris, 401 U.S. 37 (1971), the district court granted the motion,
abstained from adjudicating the federal complaint in deference to “the parallel state
court proceeding,” dismissed 375’s complaint without prejudice, and subsequently
denied 375’s Rule 59(e) motion to alter or amend the judgment. 375 appeals these

                                         -2-
rulings. Concluding that the district court misinterpreted the “exceptional
circumstances” warranting Younger abstention as defined in Sprint Communications
v. Jacobs, 571 U.S. 69, 78, 82 (2013), we reverse.

                            I. The Abstention Landscape

       In Younger v. Harris, the Supreme Court held that, absent “extraordinary
circumstances,” “the possible unconstitutionality of a [state] statute ‘on its face’ does
not in itself justify an injunction against good-faith attempts to enforce it.” 401 U.S.
at 54. Though Younger reversed a federal court injunction of a state criminal
prosecution, the Court later “clarified and expanded” the scope of the Younger
abstention doctrine to include limited types of civil cases. See Minn. Living
Assistance, Inc. v. Peterson, 899 F.3d 548, 551 (8th Cir. 2018), cert. denied, 139
S. Ct. 1195 (2019) (citing cases); 17B Charles Alan Wright, et al., Federal Practice
& Procedure § 4254 (3d ed. 2022 Supp.). In Middlesex County Ethics Committee v.
Garden State Bar Association, 457 U.S. 423 (1982), where an attorney challenged the
constitutionality of ongoing state attorney disciplinary proceedings, the Court
explained that “[t]he policies underlying Younger are fully applicable to noncriminal
judicial proceedings when important state interests are involved,” such as the state bar
disciplinary proceedings at issue. Id. at 432-34. Applying Middlesex, federal courts
in subsequent cases considered what are called the three “Middlesex factors” in
deciding whether to abstain: whether there is an “(1) ongoing state judicial
proceeding, which (2) implicates important state interests, and (3) provides an
adequate opportunity to raise federal challenges.” Sprint, 571 U.S. at 81 (cleaned up).

       In New Orleans Public Service, Inc. v. Council of the City of New Orleans
(“NOPSI”), the Court altered this analysis when it emphasized that “only exceptional
circumstances justify a federal court’s refusal to decide a case in deference to the
States.” 491 U.S. 350, 368 (1989). The Court explained that the requisite
“exceptional circumstances” are limited to three types of state civil and criminal

                                          -3-
proceedings: (1) “pending state criminal prosecutions,” (2) certain “civil enforcement
proceedings” warranting abstention, and (3) “civil proceedings involving certain
orders that are uniquely in furtherance of the state courts’ ability to perform their
judicial functions.” Id. In NOPSI, the Court reversed the lower courts’ decision to
abstain in a federal case seeking judicial review of a city council’s rate-making
decision because review of that decision was also pending in state court:

      [I]t has never been suggested that Younger requires abstention in
      deference to a state judicial proceeding reviewing legislative or
      executive action. Such a broad abstention requirement would make a
      mockery of the rule that only exceptional circumstances justify a federal
      court’s refusal to decide a case in deference to the States. . . . [W]e have
      never extended [Younger] to proceedings that are not ‘judicial in
      nature.’ . . . The Council’s proceedings in the present case were not
      judicial in nature.

                                  *    *   *     *   *

            There is no contention here that the Louisiana courts’ review [of
      the Council’s decision] involves anything other than a judicial act . . . .
      As a challenge to completed legislative action, NOPSI’s suit . . . is,
      insofar as our policies of federal comity are concerned, no different in
      substance from a facial challenge to an allegedly unconstitutional statute
      or zoning ordinance -- which we would assuredly not require to be
      brought in state courts.

Id. at 368, 370, 372 (cleaned up). In reversing, the Court applied its long-standing
principle that “federal courts lack the authority to abstain from the exercise of
jurisdiction that has been conferred,” a principle that “do[es] not call into question,
the federal courts’ discretion in determining whether to grant certain types of relief.”
Id. at 358-59 (citations omitted).




                                           -4-
       Over two decades later, reviewing administrative action being challenged in
federal and state court, the Supreme Court again reversed a circuit court abstention
order, this time by our court, in Sprint Communications v. Jacobs. In an opinion by
Justice Ginsburg, the unanimous Court, citing NOPSI, emphasized that “federal
courts are obliged to decide cases within the scope of federal jurisdiction. Abstention
is not in order simply because a pending state-court proceeding involves the same
subject matter.” 571 U.S. at 72. Rather, Younger extends only to the three
“exceptional circumstances” the Court identified in NOPSI – state criminal
prosecutions, civil enforcement proceedings, and “civil proceedings involving certain
orders . . . uniquely in furtherance of the state courts’ ability to perform their judicial
functions.” Id. at 78, citing NOPSI, 491 U.S. at 368, and two prior cases NOPSI cited
to define the third limited class of cases. Noting that our court had relied on the
Middlesex factors to support abstention, the Court explained that the Middlesex
factors are “additional factors appropriately considered . . . before invoking
Younger,” id. at 81, to be considered after the NOPSI category has been satisfied:

       Divorced from their quasi-criminal context, the three Middlesex
       conditions would extend Younger to virtually all parallel state and
       federal proceedings, at least where a party could identify a plausibly
       important state interest. That result is irreconcilable with our dominant
       instruction that, even in the presence of parallel state proceedings,
       abstention from the exercise of federal jurisdiction is the “exception, not
       the rule.” In short, to guide other federal courts, we today clarify and
       affirm that Younger extends to the three “exceptional circumstances”
       identified in NOPSI, but no further.

Id. at 81-82 (citations omitted). Applying this directive, we held in Minnesota Living
Assistance, 899 F.3d at 552, that determining whether Younger abstention is
appropriate requires a three-part inquiry:

       First, does the underlying state proceeding fall within one of the three
       “exceptional circumstances” where Younger abstention is appropriate?

                                           -5-
      Second, if the underlying proceeding fits within a Younger category,
      does the state proceeding satisfy what are known as the “Middlesex”
      factors? And third, even if the underlying state proceeding satisfies the
      first two inquiries, is abstention nevertheless inappropriate because an
      exception to abstention applies?

The district court’s decision to abstain is reviewed for abuse of discretion. “Whether
Younger abstention is appropriate is a question of law, and the district court abuses
its discretion when it makes an error of law.” Id. at 551 (citations omitted).

                                    II. Discussion

        Citing Minnesota Living Assistance, the district court correctly recognized
“that a federal court should abstain from exercising jurisdiction over a case [under
Younger] if there is a parallel state proceeding which fits into one of three narrow
categories.” But the court fell off the proper analytical path when it quoted the third
category as paraphrased in Minnesota Living Assistance -- “a proceeding implicating
a state’s interest in enforcing the orders and judgments of its courts,” 899 F.3d at 552
-- instead of the third category as carefully defined in NOPSI and quoted verbatim in
Sprint -- “civil proceedings involving certain orders that are uniquely in furtherance
of the state courts’ ability to perform their judicial functions.” 491 U.S. at 368.

       The district court’s definition of what we will call Category 3 shares the flaw
in relying exclusively on the Middlesex factors identified by the Supreme Court in
Sprint -- it “would extend Younger to virtually all parallel state and federal
proceedings . . . where a party could identify a plausibly important state interest.”
571 U.S. at 81. The two cases cited by NOPSI as examples of Category 3 make clear
that its focus is institutional -- “the state courts’ ability to perform their judicial
functions” -- not simply the State’s interest in enforcing a particular court order.
NOPSI, 491 U.S. at 368. Both involved challenges to the process by which a State
compels compliance with the judgments of its courts. Juidice v. Vail, 430 U.S. 327,

                                          -6-
335-36 (1977), involved the state courts’ ability to enforce a civil contempt order;
Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 13-14 (1987), involved the state courts’
ability to enforce a posting of bond pending appeal. See 430 U.S. at 335; 481 U.S.
at 3-6.

       The parties’ briefs on appeal focused almost entirely on the Middlesex factors,
skipping over the first inquiry which a party seeking Younger abstention must satisfy.
When asked at oral argument which of the three NOPSI categories applies, counsel
for Defendants said categories “two and three are both potential candidates to be
applied in this situation.”1 We conclude neither category applies and therefore the
district court erred in abstaining under Younger.

       A. Category 2. The second NOPSI category, a “civil enforcement
proceeding,” is limited to cases involving state proceedings that are “akin to a
criminal prosecution” “in important respects.” Huffman v. Pursue, Ltd., 420 U.S.
592, 604 (1975). That is, civil proceedings that are “quasi-criminal” in nature.
Sprint, 571 U.S. at 81. In deciding this question, the Court in Sprint asked: (1) was
the action commenced by the State in its sovereign capacity? (2) Was the proceeding
initiated to sanction the federal plaintiff for some wrongful act? (3) Are there other
similarities to criminal actions, such as a preliminary investigation culminating in the
filing of formal charges? See id. at 79-80.

      We conclude that, without question, neither the administrative zoning
proceeding, nor the on-going certiorari proceeding seeking judicial review of the
Adjustment Board’s decision, was quasi-criminal in nature. There is no state
enforcement proceeding here, no action initiated by “the State in its sovereign
capacity.” Sprint, 571 U.S. at 80. 375, a private company, initiated the civil


      1
       NOPSI Category 1 unquestionably does not apply as this case does not involve
a criminal proceeding. Sprint, 571 U.S. at 78.

                                          -7-
administrative proceeding to obtain a needed permit. This private action is not “akin
to a criminal prosecution.” Huffman, 420 U.S. at 604. 375’s federal complaint does
not allege that a government authority investigated 375’s activities or lodged a formal
complaint against 375. Defendants argue, without citing any authority, that Category
2 applies because Stone County might have begun enforcement proceedings had 375
not applied for a CUP. Counsel at oral argument could not identify a principle that
would limit this theory of “exceptional circumstances,” and other courts have refused
to apply the doctrine in similar circumstances. See Titlemax of Del., Inc. v.
Weissmann, 24 F.4th 230, 237 (3d Cir. 2022) (“possibility of contempt” proceedings
does not trigger Younger abstention). Abstention is “the exception, not the rule,” and
Younger abstention is limited to the three NOPSI “exceptional categories.” Sprint,
571 U.S. at 82. Here, the NOPSI Category 2 shoe does not fit.

       B. Category 3. The third NOPSI category is limited to “civil proceedings
involving certain orders that are uniquely in furtherance of the state courts’ ability to
perform their judicial functions.” 491 U.S. at 368. The district court’s decision that
this case falls within Category 3 reflected its flawed definition of the scope of this
category. The court concluded that “this particular state court proceeding is
sufficiently judicial in nature to ‘implicate the state’s interest in enforcing the orders
and judgments of its court’” because judicial appeal of an action applying zoning
regulations is “quasi-judicial in nature,” and “Missouri’s ability to administer zoning
and land use-related matters is an important state interest implicating principles of
comity and federalism.” In support, the court cited Night Clubs, Inc. v. City of Fort
Smith, 163 F.3d 475 (8th Cir. 1998), a decision that applied the Middlesex factors
without addressing whether the case fell within at least one of the NOPSI categories.

      At oral argument, Defendants argued that Category 3 applies because planning
and zoning land-use issues are quintessential matters of state law and therefore
federal courts should not interfere with these proceedings. Like the district court,
Defendants focus on interference with matters of state interest, a Middlesex factor

                                           -8-
that is only addressed if NOPSI Category 3 is satisfied. Defendants emphasize that
“the State Action is ongoing and judicial in nature.” But this ignores the Supreme
Court’s repeated reminder that parallel state court proceedings do not detract from the
“virtually unflagging obligation” of federal courts “to exercise the jurisdiction given
them.” Sprint, 571 U.S. at 77.

       Category 3 is limited to civil proceedings involving orders “uniquely in
furtherance of the state courts’ ability to perform their judicial functions.” Category
3 does not include “a state judicial proceeding reviewing legislative or executive
action,” such as denying 375 a zoning permit. NOPSI, 491 U.S. at 368; see FCA US,
LLC v. Spitzer Autoworld Akron, LLC, 887 F.3d 278, 290 (6th Cir. 2018) (“[t]he
Ohio administrative proceeding [at issue] has no relation to . . . orders that are
uniquely in furtherance of the judicial function of the Ohio courts.”). Nor is Category
3 triggered simply because the state civil administrative proceeding involves a
quintessentially state-law matter such as zoning and land-use planning. See, e.g.,
Cavanaugh v. Geballe, 28 F.4th 428, 432-35 (2d Cir. 2022) (probate proceedings);
Cook v. Harding, 879 F.3d 1035, 1040-41 (9th Cir. 2018) (family law); Boerschig v.
Trans-Pecos Pipeline, L.L.C., 872 F.3d 701, 705 n.2 (5th Cir. 2017) (eminent-domain
proceedings). Because this parallel federal action does not interfere with “the state
courts’ ability to perform their judicial functions,” it does not fall within the narrow
parameters of NOPSI Category 3 and therefore does not deprive the district court of
jurisdiction.

        The Judgment of the district court is reversed and the case is remanded to the
district court for further proceedings not inconsistent with this opinion.2 On remand,
given the parallel state court proceeding, we urge the district court to focus on the


      2
        As we conclude the district court erred in dismissing 375’s Complaint without
prejudice, we need not address the court’s denial of 375’s motion for post-judgment
relief under Fed. R. Civ. P. 59(e).

                                          -9-
Supreme Court’s reminder that a decision not to abstain “do[es] not call into question,
the federal courts’ discretion in determining whether to grant certain types of relief.”
NOPSI, 491 U.S. at 358-59; cf. Window World, Int’l, LLC v. O’Toole, 21 F.4th 1029,
1034 (8th Cir. 2022).
                        ______________________________




                                         -10-